Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian M. Duncan on December 6, 2021.
CLAIMS
The limitations of claim 3 are incorporated into independent claim 3, as a result claim 3 is canceled.
Claim 1, line 14 currently reads
“difference between the upper and lower pressure limit value”
Claim 1, lines 14-19 are amended to read
- - difference between the upper and lower pressure limit value, and
wherein the control device is configured to effect the adaptation of the upper pressure limit value or the lower pressure limit value or both the upper pressure limit value and the lower pressure limit value or the pressure difference between the 5upper and lower pressure limit value based on a temporal course of at least one detected pressure value in evaluation time periods, in which a constant flow prevails in the conduit. - -
Claims 4, 5, and 6 are amended to be dependent on claim 1

The limitations of claim 19 are incorporated into independent claim 18, as a result claim 19 is canceled.
Claim 18, line 13, currently reads
“pressure input from the pressure sensor.”
Claim 18, lines 13-18 are amended to read
- -pressure input from the pressure sensor, and
wherein the control device is configured to effect changing of the at least one of the upper pressure limit value, the lower pressure limit value and the pressure difference between the upper and lower pressure limit value based on a 5temporal course of at least one detected pressure value in evaluation time periods, in which a constant flow prevails in the conduit. - -
REASONS FOR ALLOWANCE
Claims 1, 4-18, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claims 1 and 18 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claims 1 and 18 disclose a pressure boosting device  for increasing the pressure of fluid flowing in a conduit, the device comprising a booster pump (2, fig 1), a control device (12, fig 1) connected to a pressure sensor (8, fig 1) wherein the control device, in the start stop operation, automatically adapts the upper pressure limit value or the lower pressure limit value or both the upper pressure limit value and the 
Kidd (USPAP 2010/0312398) discloses a booster pump (12), a control device (10), a pressure sensor (15).  Kidd discloses stopping the pump upon reaching an upper limit (para 0084) and discloses adapting the pressure by changing the speed (para 0085) but not adapting the pressure by changing the start-stop pressure values.  Kidd also fails to disclose control based on a temporal course of at least one detected pressure value in evaluation time periods, in which a constant flow prevails in the conduit. 
Allen discloses temporal control of a water system based on evaluation time periods, in which a constant flow most likely prevails in the conduit. However, Allen does not disclose adapting the start stop pressure limit values.
To be clear, start-stop control is well known in the art, however automatically adapting the start-stop pressure limit values based on a temporal course of at least one detected pressure value in evaluation time periods, in which a constant flow prevails in the conduit is not obvious in view of the prior art.
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claims 1 and 18 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746